t c summary opinion united_states tax_court peter phuong k pham and bach t nguyen petitioners v commissioner of internal revenue respondent docket no 18289-15s filed date peter phuong k pham and bach t nguyen pro sese hans famularo and mindy s meigs for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for tax_year after concessions the issue for decision is whether and to what extent petitioners incurred deductible gambling_losses background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioners resided in california when the petition was timely filed peter phuong k pham petitioner husband and bach t nguyen petitioner wife each were employed by el dorado enterprises d b a hustler casino hustler casino as a house player or host house player during part of the year at issue the parties agree that casinos sometimes hire house players to ensure that there are enough players to start and maintain card games or to gain an additional continued internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they received dollar_figure of unreported gambling winnings income in source of revenue from the player’s winnings petitioners explained that as house players for hustler casino they would start a game of texas hold ‘em poker texas hold ‘em the goal was to attract other players customers petitioners each received an hourly wage petitioners further explained that they were required by hustler casino to use their own funds for betting in the games of poker including paying the same table fees as customers not employed by that casino the table fees included a regular table fee of dollar_figure per hand and a collection for a bad beat jackpot which was dollar_figure per hand hustler casino set_aside one dollar from each hand for the bad beat jackpot under certain circumstances not described in this record hustler casino would decide that a player had hit the jackpot hustler casino would the parties stipulated a copy of a printout from the pokerzone web site which provides the following definition of a house player a n player who is employed by the casino or cardroom a proposition player stake player or shill c ardrooms sometimes employ house players in order to ensure that there are enough players to start and maintain games or to gain an additional source of revenue from the player’s winnings petitioners asserted at trial that they believe they were paid dollar_figure per hour in then redistribute the accumulated bad beat jackpot funds to the winner of that jackpot petitioners estimate that they each played six hours per day days a month for seven months in petitioners brought their own funds to play poker each day when petitioners won they would receive chips from hustler casino they used chips for further gambling or cashed them in petitioners assert that hustler casino did not reimburse them for table fees bad beat jackpot fees or gambling_losses incurred in their respective roles as house players petitioners assert that initially they tried to keep track of their poker winnings and losses by writing down the amount won or lost at the end of each day but after a while they gave up that practice because it is bad for your psyche you need to be strong mentally when playing cards hustler casino did not train petitioners to play poker nor did it require them to pass an exam relating to their poker skills in order to be hired as house players instead they were hired to sit at poker tables and play cards according to the parties also stipulated a copy of the law enforcement advisory from the california division of gambling control dated date titled jackpot poker this advisory describes how jackpot poker games involve having a fixed sum of money withdrawn at each game and placed into the jackpot fund when a particular combination of cards is achieved the player with that hand wins all the funds in the jackpot the advisory also mentions that s ome variations include bad beat jackpots petitioners hustler casino wanted players who would look neat and make a good appearance for the game petitioners asserted at trial that hustler casino would not hire professional gamblers because such persons would win too much and could not be trusted petitioners together received dollar_figure in gambling winnings from hustler casino as house players in occasionally petitioners gambled at other casinos in date petitioners won dollar_figure from commerce casino petitioners’ gambling activity at commerce casino was recreational and they were not house players there petitioners resigned from their positions as house players for hustler casino in date petitioners’ income for consisted of wages from hustler casino gambling winnings from both hustler casino and commerce casino and a california state_income_tax refund since resigning from their positions at hustler casino petitioner husband has retired and receives social_security_benefits while petitioner wife performs odd jobs petitioners timely filed a joint form_1040 u s individual_income_tax_return for on their form_1040 they reported dollar_figure in total wage income dollar_figure for petitioner husband and dollar_figure for petitioner wife from hustler casino and the dollar_figure of gambling winnings from commerce casino petitioners received a form 1099-misc miscellaneous income from commerce casino issued to petitioner wife reflecting the dollar_figure in gambling winnings petitioners also received a form w-2g certain gambling winnings issued to petitioner wife for the dollar_figure in winnings from hustler casino petitioners did not report the dollar_figure on their form_1040 petitioners claimed a standard_deduction of dollar_figure respondent issued the notice_of_deficiency including the dollar_figure in gambling winnings from hustler casino in petitioners’ taxable_income for petitioners timely filed a petition asserting that they did not report this income because their gambling_losses as house players at hustler casino exceeded their gambling winnings petitioners assert that they were forced to resign from their positions as house players in date for this reason petitioners estimate that they had each lost dollar_figure per month for seven months on texas hold ’em games played in their roles as house players they also assert that they paid an estimated dollar_figure into the bad beat jackpot and that their gambling_losses totaled dollar_figure petitioners have not provided any receipts or other documentation of these fees or losses petitioners estimate that hustler casino collects on average dollar_figure per player per hour in bad beat jackpot fees therefore dollar_figure per hour six hours per day days per month seven months two house players dollar_figure in bad beat jackpot fees discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies and have not shown that they are in compliance with the substantiation and recordkeeping requirements of that section see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a in unreported income cases the commissioner must base the deficiency on some substantive evidence that the taxpayer received unreported income 181_f3d_1002 9th cir aff’g tcmemo_1997_97 774_f2d_932 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer hardy v commissioner f 3d pincite rapp v commissioner f 2d pincite the parties stipulated a form w-2g issued by hustler casino and petitioners admitted to receiving the gambling winnings since petitioners acknowledge receipt the only issue before us is whether they are entitled to deductions for gambling_losses see hardy v commissioner f 3d pincite rapp v commissioner f 2d pincite ii gambling winnings and losses gross_income includes all income from whatever source derived including gambling see sec_61 292_f2d_630 5th cir taxpayers who are professional gamblers engaged in the trade_or_business of gambling may deduct their gambling_losses up to the amounts of their gains to arrive at adjusted_gross_income see sec_61 sec_165 boneparte v commissioner tcmemo_2015_128 in the case of taxpayers not engaged in the trade_or_business of gambling such losses are allowable as an itemized_deduction but only to the extent of gains from gambling transactions sec_165 mcclanahan f 2d pincite sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred in carrying on any activity that constitutes a trade_or_business an individual may be in the trade_or_business of being an employee 54_tc_374 a taxpayer employee can deduct business_expenses if he can prove he was not eligible for reimbursement by his employer and was not reimbursed 274_f2d_25 7th cir aff’g tcmemo_1959_31 unreimbursed employee_expenses are deductible as miscellaneous_itemized_deductions on schedule a itemized_deductions to the extent such expenses exceed of the individual’s adjusted_gross_income sec_62 sec_63 d a and b a if an expense can be considered either a gambling loss under sec_165 or a business_expense under sec_162 sec_165 as the more specific statute controls 762_f2d_1369 9th cir while petitioners were employees of hustler casino and were paid a salary to play cards at the poker table we might also view them as independent contractors to the extent that they gambled with their own funds retained their winnings and absorbed their losses regardless of whether petitioners were employees or independent contractors they were engaged in a gambling activity and are required to substantiate their reported gambling_losses see 429_f2d_182 6th cir aff’g tcmemo_1969_26 see also mayer v commissioner tcmemo_2000_295 aff’d 29_fedappx_706 2d cir accordingly we first look to the issue of whether petitioners substantiated their reported gambling_losses deductions and credits are a matter of legislative grace and taxpayers must prove entitlement to the deductions and credits claimed rule a 503_us_79 94_tc_733 taxpayers are required to identify each deduction show that they have met all requirements and keep books_or_records to substantiate items underlying all claimed deductions sec_6001 62_tc_834 sec_1_6001-1 income_tax regs to establish entitlement to a deduction for gambling_losses the taxpayer must prove the losses sustained during the taxable_year mack v commissioner f 2d pincite see also mayer v commissioner tcmemo_2000_295 the commissioner has suggested that gamblers regularly maintain a diary supplemented by verifiable documentation of gambling winnings and losses see revproc_77_29 1977_2_cb_538 a taxpayer’s contention that it was too difficult for him to maintain contemporaneous_records of his gambling activities is without merit kalisch v commissioner tcmemo_1986_541 52_tcm_991 see also 68_tc_867 when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances 39_f2d_540 2d cir in order for the court to estimate the amount of the expense the court must have some basis upon which an estimate can be made see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable the court bears heavily upon the taxpayer who failed to maintain required records and to substantiate expenses as the code requires see cohan v commissioner f 2d pincite keenan v commissioner tcmemo_2006_45 aff’d 233_fedappx_719 9th cir we have held that where a taxpayer failed to keep a record of either winnings or losses from gambling and did not otherwise have evidence of losses he could not deduct gambling_losses schooler v commissioner t c pincite the court has estimated gambling_losses using the test set forth in cohan in a limited situation in which the taxpayer did not provide records of gambling wins and losses but did provide evidence of his modest income and lifestyle and copies of his bank_deposits and disbursements doffin v commissioner tcmemo_1991_114 61_tcm_2157 see also jones v commissioner tcmemo_2011_77 wl at the court was able to estimate the taxpayer’s losses on the basis of this evidence which corroborated his testimony doffin v commissioner t c m cch pincite- petitioners assert that they incurred dollar_figure in texas hold ‘em poker gambling_losses in on the basis of their estimate that they each lost dollar_figure per month over a seven-month period but they did not provide any documentation or other proof to support their estimated losses petitioners also assert they incurred dollar_figure in gambling_losses estimated from the dollar_figure-per-hand fees for the bad beat jackpot and the number of hours they worked petitioners have not provided evidence of their losses such as a personal log of daily winnings and losses win loss statements or bank records although petitioners had a modest income in they did not provide testimony or other evidence at trial to corroborate the claimed losses see jones v commissioner wl at doffin v commissioner t c m cch pincite- further we are not satisfied with petitioners’ assertion that it was too difficult to maintain their log documenting their gambling winnings and losses see schooler v commissioner t c pincite kalisch v commissioner t c m cch pincite revproc_77_29 supra petitioners failed to maintain the required tax records and have failed to provide the court with a basis upon which their gambling_losses for the year at issue could be estimated see williams f 2d pincite cohan v commissioner f 2d pincite vanicek v commissioner t c pincite keenan v commissioner tcmemo_2006_45 we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent we note that petitioners did not file a schedule c profit or loss from business to report their gambling winnings and losses nor did they claim that they were professional gamblers consequently any allowable gambling loss deduction could be claimed as an itemized_deduction see sec_165 292_f2d_630 5th cir the court found petitioners’ testimony estimating the amount of bad beat jackpot fees dollar_figure credible for this reason the court considered allowing petitioners a gambling loss deduction of dollar_figure see 39_f2d_540 2d cir because petitioners’ standard_deduction for dollar_figure far exceeds this amount such an allowance would not benefit petitioners’ bottom line of tax due
